Citation Nr: 0532928	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  98-14 126A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for instability of the right knee.

2.  Entitlement to a disability rating in excess of 10 
percent for arthritis in the right knee.

3.  Entitlement to a disability rating in excess of 30 
percent for instability of the left knee.

4.  Entitlement to a disability rating in excess of 10 
percent for arthritis in the left knee.


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
October 1967. 
 
This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 1998 decision by the RO in New York, New 
York, which continued disability ratings of 10 percent each 
for traumatic arthritis of the left knee and right knee. 

In a February 2004 rating decision, the RO assigned separate 
10 percent ratings, in addition to the arthritis ratings, for 
instability in each knee, effective October 17, 2003.  

In August 2004, the Board remanded the case to the RO for 
further development.  In a September 2005 rating decision, 
VA's Appeals Management Center increased the rating for left 
knee instability to 30 percent. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that a "decision awarding a higher rating, 
but less than the maximum available benefit...does 
not...abrogate the pending appeal..." because a claimant is 
presumed to be seeking the maximum available benefit.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  The veteran has 
specifically indicated that the increased ratings did not 
satisfy his appeal.

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2005) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  In this case the veteran has satisfied 
each of these requirements.  His inferred claim for a total 
rating based on individual unemployability is referred to the 
RO for initial adjudication.


FINDINGS OF FACT

1.  The veteran has slight recurrent subluxation or lateral 
instability of the right knee

2.  Arthritis of the veteran's right knee is shown by X-ray 
and is manifested by noncompensable limitation of flexion and 
extension.

3.  The veteran has severe subluxation or lateral instability 
of the left knee.

4.  Arthritis of the veteran's left knee is shown by X-ray 
and is manifested by noncompensable limitation of flexion and 
extension. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 10 percent 
for instability of the right knee have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); §§ 4.1, 4.2, 4.7, 
4.71a, Diagnostic Code 5257 (2005). 

2.  The criteria for an evaluation greater than 10 percent 
for arthritis in the right knee on the basis of limitation of 
flexion have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107; 
§§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Codes 5003, 5010, 5260 
(2005).

3.  The criteria for a separate 10 percent evaluation for 
arthritis of the right knee on the basis of limitation of 
extension have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107; 
§§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Codes 5003, 5010, 5261 
(2005).

4.  The criteria for an evaluation greater than 30 percent 
for instability of the left 
knee have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107; §§ 
4.1, 4.2, 4.7, 4.71a, Diagnostic Codes 5257. 

4.  The criteria for an evaluation greater than 10 percent 
for arthritis in the left knee on the basis of limitation of 
flexion have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Codes 5003, 
5010.

5.  The criteria for a separate 10 percent evaluation for 
arthritis of the left knee on the basis of limitation of 
extension have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107; 
§§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Codes 5003, 5010, 5261.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the 38 U.S.C.A. § 5103(a) (West 
2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
38 C.F.R. § 3.159(b)(1) (2005).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

VA has satisfied the notification requirements of the VCAA.  
The August 1998 statement of the case, the February 2004 and 
September 2005 supplemental statements of the case and 
October 2003, December 2003, August 2004 and July 2005 
letters from the RO or Appeals Management Center (AMC), gave 
the veteran notice of the evidence necessary to substantiate 
his claims on appeal.  

The evidence development letters dated in October 2003, 
December 2003 and August 2004 advised the veteran of what 
evidence VA would undertake to obtain.  The veteran was not 
explicitly told to submit all evidence in his possession.  
The September 2005 supplemental statement of the case, 
however contained the provisions of 38 C.F.R. § 3.159(b), 
noting that the veteran would be advised to submit relevant 
evidence in his possession.  The veteran has demonstrated his 
actual knowledge of the need to submit relevant evidence in 
his possession by submitting such evidence during the course 
of the appeal.

Although some of the notice in this case was provided after 
the initial denial, the Court has held that delayed notice 
will not ordinarily prejudice a claimant, and even that a 
sufficient remedy for inadequate notice was for VA to ensure 
that the notice was given after the initial denial.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).   

The veteran was not prejudiced by the delayed notice.  He did 
not report or submit additional information or evidence after 
the last VCAA notice.  If he had submitted additional 
evidence substantiating his claim, he would have received the 
same benefit as if he submitted the evidence prior to initial 
adjudication.  

The effective date of any award based on such evidence, would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2005) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2005) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

There is no identified relevant evidence that has not been 
accounted for.  38 U.S.C.A. § 5103A(b), (c).  The veteran has 
been afforded necessary VA examinations.

Factual Background

A private magnetic resonance imaging (MRI) study of the 
veteran's left knee, completed in June 1997, revealed 
degenerative changes as well as effusion.  A contusion was 
present at the medial tibial plateau and a torn anterior 
cruciate ligament and destructive changes were noted at the 
posterior horn of the medial meniscus.  Degenerative changes 
were also noted at the posterior horn of the lateral 
meniscus.

In May 1998 the veteran underwent a VA orthopedic 
examination.  He complained of pain in both knees.  

Physical examination revealed knee flexion to 125 degrees on 
the right and 90 degrees on the left.  Extension was to -5 
degrees on the right and -10 on the left.  There was a 10 
degree valgus angulation at the right knee and a 10 degree 
varus angulation at the left knee.  Crepitus was present in 
the right knee, but McMurray's sign was negative at both 
knees.  There was mild anteroposterior laxity noted at the 
left knee when anterior drawer and Lachman tests were 
performed.  There was full plantar flexion and dorsiflexion 
of the ankles.  Deep tendon reflexes were 2+ in the knees.  
There was no evidence of thigh or calf muscle atrophy.  

The pertinent diagnoses were degenerative joint disease and 
internal derangement of the left knee and internal 
derangement of the right knee. 

In a July 1998 statement the veteran reported that prolonged 
standing or walking aggravated his knees and the only comfort 
he received was from rest and elevation.

In September 1998 the veteran presented for a private 
consultation due to left knee pain in the anterior and 
posterior region.  He reported that he used a cane for 
walking.  Upon prolonged use of his left knee he experienced 
swelling and giving away.  He stated that at times the pain 
was three out of ten and at other times it was ten out of 
ten.

Physical examination revealed obvious discomfort.  He had an 
antalgic gait due to pain.  Range of left knee motion was 
from 0 degrees to 135 degrees.  There was no significant 
effusion.  He had medial and lateral patellar facet 
tenderness.  No significant patellofemoral crepitus was 
noted.  Lachman test was "grade 2B," anterior drawer was 
"grade 1B," and pivot shift was negative.  The knee was 
stable to varus and valgus stress.  There was medial joint 
line tenderness but no lateral joint line tenderness.  There 
was also evidence of atrophy of the muscles in the left lower 
leg.  Straight leg raising was negative.  

A private X-ray study completed in conjunction with the above 
examination revealed significant varus osteoarthritis with 
bone-on-bone contact in the medial compartment of the left 
knee.  The lateral compartment was fairly well maintained.  
The diagnostic assessment was varus osteoarthritis in the 
left knee.  

Private outpatient treatment notes dated from April to June 
1999 reveal continuing treatment for degenerative arthritis 
in both knees.

In September 2001 the veteran completed a private three phase 
bone scan.  The results showed a mild area of increased 
activity in the left medial knee joint space.

A VA outpatient treatment note date in September 2002, 
revealed a diagnosis of  osteoarthritis of both knees, status 
post multiple surgeries.  It noted that the veteran was 
considering total left knee replacement.  

Private outpatient treatment notes dated from April to August 
2003 show treatment for post-traumatic osteoarthritis of the 
knees.

An October 2003 VA examination report shows that the veteran 
walked with a limp and had a brace on his left knee.  The 
pertinent diagnosis was osteoarthritis of both knees.  

In October 2003, the veteran underwent private evaluation for 
right knee pain.  Examination of his right knee revealed 
point tenderness of the medial and lateral joint 
compartments.  Range of motion was with pain, discomfort and 
some palpable crepitus.  Lachman seemed to have an end feel.  
The diagnostic impression was post traumatic osteoarthritis 
of the right knee and a possible torn meniscus.  A private X-
ray study, completed in conjunction with the private 
examination, showed mild osteoarthritic changes and calcified 
popiteal cyst in that knee.  

The veteran subsequently underwent a private MRI of the right 
knee.  Results showed minimal knee effusion; irregular 
thinning of the articular cartilage and deformity of the 
subarticular cortex of the lateral femoral condyle which was 
consistent with old post traumatic changes with slight 
superimposed degenerative osteoarthritis; minimal 
degenerative osteoarthritic changes in the medial 
compartment; osteochondral body within a synovial recess 
posterior to the posterior cruciate ligament; degeneration 
within the medial meniscus with small superimposed grade 3 
tear in the body; posterior junctional zone and posterior 
horn; slight degeneration in the lateral meniscus with small 
tear along the inner margin of the posterior horn; and 
degeneration within the anterior and posterior cruciate 
ligaments.  

A private follow-up examination in October 2003 revealed 
point tenderness over the medial and lateral joint lines.  
Range of motion was with pain and discomfort.  

A VA orthopedic examination was completed in October 2003.  
At that time, the veteran complained of pain, weakness, 
stiffness, swelling, instability with giving way, 
fatigability and lack of endurance due to his left knee 
disorder.  He reported flare-ups two to three times per week.  
When he experienced a flare-up his pain level was 8 to 9 out 
of 10.  He denied any difficulty in performing activities of 
daily living, but he could not stand or walk for long periods 
of time and he could not participate in recreational 
activities.  He used a left knee brace and he required a 
single cane for ambulation.

Physical examination showed no gross joint effusion or heat 
sensation of the left knee.  Active range of motion of the 
left knee was 0 to 125.  There was mild to moderate 
tenderness along the medial and the lateral joint line.  
There was crepitus on flexion and extension of the left knee.  
Patellar grinding test was mildly positive and valgus and 
varus stress tests were strongly positive with laxity.  
Anterior drawer test was positive and Lachman test was 
positive.  McMurray test was negative.  

The knee extensors had 4/5 strength, flexor strength was 
4+/5.  There was mild atrophy of the left quadriceps compared 
to the right.  

Examination of the right knee revealed no gross joint 
effusion or heat sensation.  There was no tenderness along 
the medial and lateral joint line.  There was mild 
crepitation with passive range of motion.  Active range of 
motion of the right knee was 0 to 130 degrees.  Patellar 
grinding test was negative.  Valgus and varus stress tests 
were negative and McMurray test was negative.  Lachman's test 
was mildly positive.  Muscle strength of the right knee 
quadriceps was 5/5, and hamstrings were 5/5.

Deep tendon reflexes of both knee jerks were 2+.  

The examiner noted that functionally the veteran was able to 
walk with left derotation brace.  His gait was mildly 
antalgic and the distance of ambulation was limited due to 
muscle weakness as well as instability to the left knee.  The 
veteran was unable to perform kneeling of both knees, and 
also was limited in performing repetitive movements of 
bilateral lower extremities due to pain and instability. 

The diagnosis was degenerative joint disease and internal 
derangement of the left knee, status post removal of loose 
body X two, and status post medial meniscectomy; and internal 
derangement of the right knee, status post removal of loose 
body from the right knee.  

The examiner opined that the veteran's knee disorder was 
exacerbated by his job-related injuries and he had functional 
impairment of the left knee due to instability and pain.  He 
also commented that the veteran could not return to his 
previous occupation as a sheet metal worker.

A private November 2003 operative report showed that the 
veteran underwent operative arthroscopy of the right knee; 
partial medial meniscectomy of the right knee; partial 
lateral meniscectomy of the right knee; partial anterior 
synovectomy of the right knee; and chondroplasty of the 
femoral trochlear of the right knee.

A private December 2003 operative report reflected that the 
veteran underwent a majority of the same procedures as noted 
above with the addition of open removal of loose 
osteocartilaginous body of the posteromedial joint 
compartment and posteromedial arthrotomy incision of the 
right knee.

In August 2004, the Board remanded the claim so that the VA 
examiner could provide an opinion as to the severity of any 
knee instability or subluxation; and note any additional 
limitation of motion due to functional factors. 

In July 2005 the VA examiner stated that he concurred with 
the previous VA diagnosis and opinion.  He opined that the 
veteran had moderate to severe lateral instability in the 
left knee with mild limitation of flexion and no limitation 
of extension.  Mild to moderate anterior posterior 
instability of the left knee was also noted.  

The right knee revealed no mediolateral instability; however, 
was minimum instability anterior and posterior direction on 
the right knee.  The examiner referred to the findings on the 
October 2003 examination as showing the range of right knee 
motion.  He added that the right knee had mild, approximately 
5-10 degrees, lack of flexion but extension was within normal 
limits.  The veteran's "major instability" was weakness of 
muscles and ligaments of both knees rather than fatigability 
or incoordination.  

A May 2005 private treatment note shows that the veteran 
complained of pain and discomfort in the knees, and continued 
to have difficulty performing activities of daily living.

Analysis
Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned. 38 C.F.R. § 4.7.

An evaluation of 10 percent disabling is available under 
Diagnostic Code 5257 for slight recurrent subluxation or 
lateral instability of the knee.

The next higher evaluation of 20 percent disabling is 
available for moderate recurrent subluxation or lateral 
instability of the knee.

Finally, the maximum evaluation of 30 percent disabling is 
available for severe recurrent subluxation or lateral 
instability of the knee.

The words "moderate", "moderately severe", and "severe" are 
not defined in the Rating Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6. 

Diagnostic Code 5010 provides that arthritis due to trauma 
that is substantiated by X-ray findings is rated as 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 
5010 (2005).

Degenerative arthritis is evaluated under Diagnostic Code 
5003 on the basis of limitation of motion for the specific 
joint or joints involved.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.

When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, an evaluation of 10 percent is applied for each major 
joint or group of minor joints affected by limitation of 
motion.  In the absence of limitation of motion, a 10 percent 
evaluation will be assigned where there is X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2005).

Diagnostic Code 5260 provides for a 10 percent evaluation 
where leg flexion is limited to 60 degrees, and a 20 percent 
rating when flexion is limited to 45 degrees.   38 C.F.R. § 
4.71, Diagnostic Code 5260 (2005).

Diagnostic Code 5261 provides for a 10 percent evaluation 
where extension is limited to 5 degrees, and a 20 percent 
evaluation where flexion is limited to 10 degrees.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that for disabilities evaluated on the basis of limitation of 
motion, VA was required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2005), pertaining to functional impairment.   
The Court instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, or incoordination.  Such inquiry was not 
to be limited to muscles or nerves.  These determinations 
were, if feasible, to be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, or incoordination.

The provisions of 38 C.F.R. §§ 4.40, 4.45 are not applicable 
to ratings under Diagnostic Code 5257, because that code is 
not based on limitation of motion.   Johnson v. Brown, 9 Vet. 
App. 7 (1996).

VA's general counsel held that a claimant who has arthritis 
and instability of the knee may be rated separately under 
diagnostic Codes 5003 and 5257.   VAOPGCPREC 23-97; 62 Fed. 
Reg. 63,604 (1997).  The general counsel subsequently 
clarified that for a knee disability rated under Diagnostic 
Code 5257 to warrant a separate rating for arthritis based on 
X-ray findings and limitation of motion, limitation of motion 
under Diagnostic Codes 5260 or 5261 need not be compensable 
but must at least meet the criteria for a zero-percent 
rating.  A separate rating for arthritis could also be based 
on X-ray findings and painful motion under 38 C.F.R. § 4.59.  
VAOPGCPREC 9-98 (1998); 63 Fed. Reg. 56,704 (1998).

VA's General Counsel has recently held that separate 
evaluations can also be awarded for limitation of flexion and 
extension under Diagnostic Codes 5260, and 5261.  VAOPGCPREC 
9-2004 (2004); 69 Fed. Reg. 59,990 (2004).

A request for an increased rating is to be reviewed in light 
of the entire relevant medical history.  See generally 38 
C.F.R. § 4.1 (2005); Payton v. Derwinski, 1 Vet. App. 282, 
287 (1991).  Where entitlement to compensation already has 
been established and an increase in the disability rating is 
at issue, the Court has held that it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994); see also Powell v. West, 13 
Vet. App. 31, 35 (1999) (all relevant and adequate medical 
data of record that falls within the scope of the increased 
rating claim should be addressed).  

Right Knee Disorder

With regard to the claim for an increased rating for lateral 
instability or recurrent subluxation, the October 2003 VA 
examination, revealed no gross joint effusion or heat 
sensation, and generally negative testing.  The most recent 
relevant evidence consists of that provided by the VA 
examiner in July 2005.  That examiner found no more than mild 
instability of the right knee.

There is no recent medical evidence of more than mild 
instability or subluxation.  The Board, therefore, concludes 
that the evidence is against the grant of more than 10 
percent for the right knee disability under Diagnostic Code 
5257.  38 C.F.R. § 4.7, 4.21.

The veteran has never been reported to have a compensable 
level of limitation of flexion under Diagnostic Code 5260.  
While functional factors have been reported, these factors 
have not been reported to result in additional limitation of 
motion that would meet the criteria for more than the current 
10 percent evaluation.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2005).

The July 2005 VA opinion was provided in response to the 
Board's request for information as to whether there was 
additional limitation due to functional factors.  The 
examiner stood by his previous report of the ranges of 
motion, and thereby indicated that there was no additional 
limitation due to the functional factors.  There is no 
provision for an evaluation in excess of 10 percent under 
Diagnostic Codes 5003, 5010 unless flexion is limited to 
levels contemplated in Diagnostic Code 5260.  

Because there have been no findings of limitation of flexion 
that approximates the criteria for more than a 10 percent 
evaluation the weight of the evidence is against the claim.

The most recent VA examination did show crepitus on passive 
range of motion, which presumably included extension.  
Although the examiner subsequently commented that there was 
no limitation of extension, VA regulations provide that 
crepitus is a sign of disability, and by inference an 
indicator of limitation of motion.  38 C.F.R. § 4.59.  The 
evidence, therefore, favors the grant of a 10 percent rating 
on the basis of limitation of right knee extension.

The veteran has been able to achieve extension to 0 degrees 
without functional factors resulting in compensable 
limitation of motion.  Therefore, the evidence is against the 
grant of an evaluation in excess of 10 percent for limitation 
of extension.

The Board has considered the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
claims, that doctrine is not applicable in the instant 
appeal. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1991).

Left Knee Disorder 

The veteran is in receipt of the maximum schedular rating, 30 
percent, for instability of the left knee pursuant to 38 
C.F.R. § 4.71a, Diagnostic Code 5257.  As discussed below, 
consideration of an extraschedular rating is not warranted.  
Accordingly, the evidence is against the grant of a higher 
evaluation for left knee instability.

A separate 10 percent evaluation is in effect for 
degenerative arthritis of the left knee pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010.

In this case, the veteran's left knee is manifested by 
subjective evidence of pain, instability, weakness, stiffness 
and swelling and crepitus.  The veteran has not been found to 
have a compensable level of limitation of flexion under 
Diagnostic Code 5260.  The most recent VA examiner also did 
not find that the functional factors resulted in limitation 
that would meet, or approximate the criteria for a higher 
evaluation under Diagnostic Code 5260.  

Similarly, the 10 percent evaluation based upon degenerative 
arthritis is also the highest possible evaluation under 
Diagnostic Code 5010 absent limitation of motion meeting the 
criteria for a higher evaluation under Diagnostic Code 5260.

The most recent examination does show crepitus on active 
extension of the left knee.  As noted earlier this finding 
warrants a compensable evaluation on the basis of limitation 
of extension.  38 C.F.R. § 4.59.  There have been no reports 
of extension limited beyond 0 degrees, or of functional 
factors causing limitation beyond that point.  Hence, the 
evidence is against the grant of a rating in excess of 10 
percent for limitation of extension.

Extraschedular Ratings

In exceptional cases an extraschedular evaluation can be 
provided in the interest of justice.  The governing norm in 
such a case is that the case presents such an unusual or 
exceptional disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  In this case marked 
interference with employment has not been shown and the 
veteran's disability has not required any periods of recent 
hospitalization.  38 C.F.R. § 3.321(b) (2005).

In this case the knee disabilities have required surgical 
procedures but not frequent hospitalization.  The veteran is 
retired on disability, and the knee disabilities do not cause 
impairment with any current employment.  The factors for 
referral for an extraschedular rating are not present.


ORDER

Entitlement to a disability rating in excess of 10 percent 
for instability of the right knee is denied.

Entitlement to a disability rating in excess of 10 percent 
for arthritis in the right knee, on the basis of limitation 
of flexion, is denied.

Entitlement to a disability rating in excess of 10 percent 
for arthritis in the right knee, on the basis of limitation 
of extension, is granted.

Entitlement to a disability rating in excess of 30 percent 
for instability of the left knee is denied.

Entitlement to a disability rating in excess of 10 percent 
for arthritis in the left knee, on the basis of limitation of 
flexion, is denied.

Entitlement to a disability rating in excess of 10 percent 
for arthritis in the left knee, on the basis of limitation of 
extension, is granted.



	                        
____________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


